994 A.2d 525 (2010)
202 N.J. 42
In the Matter of Thomas A. DECLEMENTE, an Attorney At Law.
D-108 September Term 2009, 066175.
Supreme Court of New Jersey.
May 27, 2010.
This matter having been duly presented to the Court, it is ORDERED that THOMAS A. DECLEMENTE of SECAUCUS, who was admitted to the bar of this State in 1971, and who was suspended from the practice of law for a period of three months effective February 18, 2010, by Order of this Court filed January 22, 2010, be restored to the practice of law, effective immediately.